DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 44 and 54 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 41 and 48 from which claims 44 and 54 ultimately depend have been amended such that the scope of the claim is limited to the embodiment shown in Figs. 19, the claim language is no longer also generic to the embodiment in Figs. 6.  Claims 44 and 54 recite the plunger rotates 90 degrees about the central axis to the dosage delivery configuration, this is shown in Figs. 6 not in Figs. 19, and as such the scope of these claims is not 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 41-48 and 50-61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Py et al. (US 2008/0135130 A1) in view of Kapelsohn (US 2,792,834) and Geier (US 5,284,132).
With regard to claim 41, Py et al. teach a drug delivery device having a dose expulsion control mechanism, the drug delivery device comprising: a barrel including a proximal end and a distal end (Fig. 7a member 20); a plunger rod extending into the barrel through an opening at the proximal end of the barrel, the plunger rod including a depressor and a projection having a distally- facing surface, the projection protruding radially outward from a central longitudinal axis of the drug delivery device (Fig. 6a member 14, projection 48, depressor 52); and a flange capping the proximal end of the barrel, the flange including a body having a one-piece construction, and an opening with a circumference that is fully enclosed by the body, the body including a first surface and a second surface that is distal of the first surface (Fig. 7a flange member 18, opening at the proximal end, first and second surface are formed by perpendicular portions of 34, the first surface is taken as first member 34 at the proximal end, in a first interpretation the second surface is taken as the second member 34 directly distal to the first member 34, in a second interpretation the second surface is taken as the most distal member Nerwin V. Erlicnman, 168 USPQ 177, 179.  Further, as evidenced by Kapelsohn this would yield the same predictable result.  Py et al. do not disclose the projection is visible from an exterior surface of the flange.  
With regard to claims 42 and 43, the initial configuration is taken as when the plunger rod is initially inserted into 18 and 48 has not yet moved into contact with 34, the plunger rod is then moved distally until 48 is in contact with the first member 34 which is taken as the primed configuration.
With regard to claim 44, as shown in Fig. 3 members 34 extend within the flange about at least 90 degrees, as under the second interpretation of the second surface, the second surface is taken as the last stop 34.  Thus, to move from the initial configuration, taken as when the plunger rod is initially inserted into 18 and 48 has not yet moved into contact with 34, to the dose delivery configuration, taken as the distal movement needed to move 48 into abutment with the last member 34 the plunger rod as rotate a total of 90 degrees. However, if this is not found to be the case alternatively, Py et al. teach that the steps can be varied based on the desired volume to be delivered ([0073]).  As such it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the steps extend along at least 90 degrees of the circumference of the flange in order to have enough steps to dispense the In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With regard to claims 45 and 46, see the orientation of members 34 in Figs. 3 and 4, when aligned with the first step 34 in an initial configuration 48 is misaligned with the second step, under either interpretation, and when aligned with the second step, under either interpretation, it is misaligned with the first.
With regard to claim 47, see Figs. 7 member 40.  When the plunger moves to a position where member 48 abuts member 34 as considered under the first interpretation during the dosage delivery configuration the plunger would not reach the interior distal end of the barrel.  When the plunger moves to a position where member 48 abuts member 34 as considered under the second interpretation, this position is generally shown in Fig. 7C and the plunger does not contact the exterior distal end surface of the barrel.
With regard to claim 48, Py et al. teach a drug delivery device having a dose expulsion control mechanism, the drug delivery device comprising: a barrel including a proximal end and a distal end (Fig. 7a member 20); a plunger rod extending into an interior of the barrel through an opening at the proximal end of the barrel and along a central longitudinal axis of the drug delivery device, the plunger rod including a depressor and a projection having a distally-facing surface, wherein the projection is disposed about, and protrudes in a direction perpendicular to, the central longitudinal axis (Fig. 6a member 14, projection 48, depressor 52); and a flange contacting the proximal end of the barrel, the flange including a body and a hole, the body having a first proximally-facing surface that abuts the distally- facing surface when the drug delivery device is in a primed configuration, and a second proximally-facing surface that abuts first interpretation the second surface is taken as the second member 34 directly distal to the first member 34, in a second interpretation the second surface is taken as the most distal member 34, [0072], [0073], the flange prevents/allows the plunger to move distally as it is rotated between interactions between members 48 and 34, when the plunger is inserted in the initial configuration member 48 moves distally and is blocked by the first step 34, the plunger is then rotated and moved distally until member 48 interacts with the second member 34 do deliver a dose, the dosage delivery configuration occurs under either condition when 48 moves distally and into contact with either member 34 considered as the second surface), the hole having a geometry configured to receive the projection when the drug delivery device is in the dosage delivered-5-Application No.: Not Yet AssignedAttorney Docket No.: 00166-0039-04000 configuration, wherein the body has a one-piece construction, and the hole has a circumference that is fully enclosed by the body (as member 48 is inserted through the proximal hole the geometry of the hole is configured to receive the projection, see that the hole is fully enclosed in Fig. 3).  Py et al. do not disclose the flange is removably coupled to the barrel.  However, Kapelsohn teaches an injection device in which the portion which controls dosing of the plunger is removably coupled to the proximal end of the barrel (Figs. 1 and 2, flange portion 30 is removably connected to 19).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Py et al. such that the flange portion is removable as in Kapelsohn since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin V. Erlicnman, 168 USPQ 177, 179.  Further, as evidenced by Kapelsohn this would yield the same predictable 
With regard to claims 50 and 51, see Fig. 2 showing finger portions 24 of member 18, Figs. 3 and 7 show members 34 are within and defined by a sleeve portion of 18 as combined wit Geier above.
With regard to claim 52, see the explanation of both interpretations of the first and second surface above in claim 48.
With regard to claim 53, the device is capable of being “pre-filled” it is necessarily filled prior to use.
With regard to claim 54, Py et al. teach a method of preparing the drug delivery device of claim 48 for delivering a dose of a drug substance, the method comprising: advancing the plunger rod distally into the barrel (at the least when initially inserted the plunger is move distally into the barrel); and-6-Application No.: Not Yet AssignedAttorney Docket No.: 00166-0039-04000 rotating the plunger rod about the central longitudinal axis by 90 second interpretation of the second surface, the second surface is taken as the last stop 34.  Thus, to move from the initial configuration, taken as when the plunger rod is initially inserted into 18 and 48 has not yet moved into contact with 34, to the dose delivery configuration, taken as the distal movement needed to move 48 into abutment with the last member 34 the plunger rod as rotate a total of 90 degrees).  However, if this is not found to be the case alternatively, Py et al. teach that the steps can be varied based on the desired volume to be delivered ([0073]).  As such it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the steps extend along at least 90 degrees of the circumference of the flange in order to have enough steps to dispense the desired dosage.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With regard to claim 55, the plunger rotates to move between steps ([0072], [0073]).
With regard to claim 56, see Figs. 2 and 3, there are at least two planes through the central axis about which the flange is symmetrical.
With regard to claim 57, Py et al. teach a drug delivery device having a dose expulsion control mechanism, the drug delivery device comprising: a barrel including a proximal end and a distal end (Fig. 7a member 20); a plunger rod extending into an interior of the barrel along a central longitudinal axis of the drug delivery device, wherein the plunger rod includes a projection protruding radially outward from the central longitudinal axis, and wherein the plunger rod is rotatable about the central longitudinal axis (Fig. 6a member 14, projection 48, [0072]); and a flange including a body and an opening, the body including a first surface and a first interpretation the second surface is taken as the second member 34 directly distal to the first member 34, in a second interpretation the second surface is taken as the most distal member 34, as member 48 is inserted through the proximal hole the geometry of the hole is configured to receive the projection); wherein, in an initial configuration of the drug delivery device, the projection is longitudinally spaced from the first surface and not in longitudinal alignment with the second-7-Application No.: Not Yet AssignedAttorney Docket No.: 00166-0039-04000 surface, in a primed configuration of the drug delivery device, the projection contacts the first surface of the flange and is not in longitudinal alignment with the second surface (the initial configuration is taken as when the plunger rod is initially inserted into 18 and 48 has not yet moved into contact with 34, the plunger rod is then moved distally until 48 is in contact with the first member 34 which is taken as the primed configuration, in both 48 is aligned with the first surface and not with the second, ass Fig. 3 generally showing members 34), in a dosage delivery configuration of the drug delivery device, the projection is in longitudinal alignment with the second surface and not in longitudinal alignment with the first surface, and in a delivered configuration of the drug delivery device, the projection is in longitudinal alignment with the second surface, and received within the geometry (under both interpretations when 48 contacts second surface 34 it is not in alignment with the first surface, the dosage delivery configuration is the movement to the delivered configuration).   Py et al. do not disclose the flange is removably coupled to the barrel.  Nerwin V. Erlicnman, 168 USPQ 177, 179.  Further, as evidenced by Kapelsohn this would yield the same predictable result.  Py et al. do not disclose the projection is visible from outside of the flange.  However, Geier teach a dosing mechanism equivalent to Py et al. where a projection from the plunger travels through stops as the plunger is rotated and depressed to dispense fluid and return movement is prevented due to ramps in the channel which ensures proper delivery (Fig. 6 projection 17 interacts with surfaces 31 and is visible within the channel from the outside, Col. 5 lines 1-5 and 45-60).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the dosing channel and projection of Py et al. such that the channel is open to the outside and to include ramps in order to maintain proper delivery as in Geier.  Further having the channel open to the outside does not change the principle of use and still yields the same predictable result.  The projection would be visible during all conditions.
With regard to claim 58, see Figs. 7 member 40.  When the plunger moves to a position where member 48 abuts member 34 as considered under the first interpretation during the dosage delivery configuration the plunger would not reach the interior distal end of the barrel.  When the plunger moves to a position where member 48 abuts member 34 as considered under second interpretation, this position is generally shown in Fig. 7C and the plunger does not contact the exterior distal end surface of the barrel.
With regard to claim 59, Py et al. teach a plunger disposed inside the barrel and in contact with the plunger rod (Fig. 7a member 40, member 40 is inside the barrel just prior to contact between 48 and first member 34); a first volume of drug product disposed in between the plunger and the distal end of the barrel when the drug delivery device is in the initial configuration (the initial configuration is when the plunger is inserted and member 48 has not touched 34 yet); a second volume of drug product disposed in between the plunger and the distal end of the barrel when the drug delivery device is in each of the primed and dosage delivery configurations, wherein the second volume of drug product is smaller than the first volume of drug product (when 48 moves into contact with the first member 34 an initial amount is dispensed, this is taken as the primed configuration and the device is in a dosage delivery configuration as it would then be moved to deliver a further amount and now that an initial amount is dispensed there is less fluid than the first volume); and a third volume of drug product disposed in between the plunger and the distal end of the barrel when the drug delivery device is in the delivered configuration, wherein-8-Application No.: Not Yet AssignedAttorney Docket No.: 00166-0039-04000 the third volume of drug product is smaller than the second volume of drug product and greater than zero (when 48 moves further into contact with the second surface 34 under the first interpretation, a further amount of fluid is delivered so there is less volume in the barrel but it is greater than zero).
With regard to claim 60, Py et al. teach wherein the drug delivery device is configured such that: movement of the plunger rod distally relative to the barrel until advancement of the plunger rod is blocked by the flange causes the drug delivery device to transition from the initial configuration to the primed configuration (the plunger is initially inserted and moved until 48 
With regard to claim 61, under at least the first interpretation a single actuation occurs after the move from the primed configuration to the dosage delivery configuration, stop 34 limits further distal movement.  The Examiner notes the claim language is comprising and is not construed to mean that any and all future movements are permanently prevented.  Interaction between the projection and stop limits distal movement and only one actuation is needed.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The amendments to the specification are sufficient to overcome the previous objection.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648.  The examiner can normally be reached on Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783